Citation Nr: 0327035	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-02 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent for 
posttraumatic stress disorder (PTSD) for any period since 
April 17, 2001, the effective date for service connection.

2.  Entitlement to service connection for a fungal infection 
of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from August 1969 to May 1971.

This case comes to the Board of Veterans' Appeals (Board), in 
part, from an August 2001 decision by the Houston, Texas, 
Regional Office (RO) that granted service connection for PTSD 
and assigned a 30 percent evaluation effective April 17, 
2001, the date the veteran's claim was received.  The veteran 
disagreed with the assigned evaluation.  A January 2002 RO 
decision increased the evaluation to 50 percent and left 
unchanged the effective date, and the veteran disagreed with 
that evaluation as well.  The case also comes to the Board 
from an August 2002 RO decision that denied service 
connection for athlete's foot.

The veteran testified at a January 2003 hearing convened by 
the undersigned, the Acting Veterans Law Judge designated by 
the Chairman to conduct the hearing and make the final 
decision in this case.


REMAND

At the outset, the veteran is advised, pursuant to the 
Veterans Claims Assistance Act of 2000 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), that evidence needed to 
substantiate his claim for an evaluation greater than 50 
percent for PTSD is evidence of (1) total occupational and 
social impairment due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living including maintaining 
minimal personal hygiene; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name; or (2) occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals that interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; neglect 
of personal appearance and hygiene; spatial disorientation; 
difficulty in adapting to stressful circumstances including 
work or a worklike setting; inability to establish and 
maintain effective relationships.  The veteran is further 
advised that it is his responsibility to obtain and submit 
the foregoing evidence, but that VA will attempt to obtain 
evidence from custodians thereof that he identifies.  
Otherwise, VA will only obtain that evidence specified below.

With regard to the claim for service connection for a fungal 
infection of the feet, the veteran is advised that, to 
establish service connection, there must be evidence of an 
etiologic relationship, or link, between a current disability 
and events in service or a disease incurred or aggravated 
there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  

However, the Board notes, first, that the veteran's service 
medical records do not reflect complaints, diagnoses, or 
treatment of a fungal infection of the feet.  Second, there 
is no medical evidence that athlete's foot was treated or 
diagnosed before May 1995 or since January 1998, and there is 
no medical evidence that onychomycosis was treated or 
diagnosed before March 1998 or since May 1998.  In view of 
the foregoing, the veteran is advised that evidence needed to 
substantiate his claim for service connection for a fungal 
infection of the feet is medical evidence that he currently 
has one, and medical evidence that it was incurred or 
aggravated in service.  The veteran is further advised that 
it is his responsibility to obtain and submit the foregoing 
evidence, but that VA will attempt to obtain evidence from 
custodians thereof that he identifies.

The Board is of the view that a psychiatric examination are 
warranted to properly evaluate the veteran's PTSD.  Along 
these lines, it is pointed out that at the September 2000 VA 
psychiatric examination, the veteran indicated that he was 
hospitalized for VA psychiatric treatment in 1983, and that 
he began counseling at the Vet Center in April 2000; and, 
records of that treatment must be obtained before he is 
examined.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(an examination that does not take into account the records 
of prior medical treatment is neither thorough nor fully 
informed).

In addition, with regard to the claim for service connection 
for a fungal infection of the feet, appeal of that issue was 
perfected with a VA Form 9 received in September 2002, and 
the veteran therein requested a video-conference hearing on 
the issue.  It appears, however, that the VA Form 9 was not 
actually added to the file until after the January 2003 
hearing as it was found "loose," i.e., not attached, in the 
file.  Thus, the undersigned was unaware, at the time of the 
January 2003 hearing, that appeal of that issue had been 
perfected, and neither the veteran nor his representative 
indicated at the hearing that it had been.  Accordingly, 
testimony was not taken on that issue, and the case must be 
remanded for hearing.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should enter the claim for 
service connection for a fungal infection 
of the feet on the docket of Board 
videoconference hearings and, when 
appropriate, notify the veteran of the 
time, date, and place of hearing.

2.  The RO must obtain examination 
reports, doctors progress notes, 
counseling records, and all follow-up 
treatment records, made in connection 
with the veteran's 1983 VA 
hospitalization.  The RO must also obtain 
records of the veteran's Vet Center 
counseling that began in April 2000.

3.  The RO then should issue a letter 
providing the veteran with the notice 
required under 38 U.S.C.A. § 5103 and 
informing him that the requested 
information and evidence must be received 
within one year of the date of this 
notification.  

4.  After the foregoing evidence has been 
obtained and associated with the file, 
the veteran should be afforded a VA 
psychiatric examination.  Send the claim 
folder to the examiner for review.

a.  The examiner should carefully 
review this decision and records of the 
veteran's postservice psychiatric 
treatment, and the examination report 
should reflect that review.

b.  The examination report should 
include a discussion of the significance 
of postservice treatment and "continuity 
of symptomatology" or the lack thereof.

c.  Axis II diagnoses must not be 
deferred.  

d.  The examiner should report the 
extent to which the veteran meets the 
following criteria due to PTSD alone:  
(1) total occupational and social 
impairment due to such symptoms as:  
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
including maintaining minimal personal 
hygiene; disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name; or (2) 
occupational and social impairment with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals that interfere with routine 
activities; intermittently illogical, 
obscure, or irrelevant speech; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control such as unprovoked 
irritability with periods of violence; 
neglect of personal appearance and 
hygiene; spatial disorientation; 
difficulty in adapting to stressful 
circumstances including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

5.  Upon completion of the foregoing 
development (and providing the veteran 
with the appropriate time to submit 
additional evidence - see Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir., September 22, 
2003)) the RO must review all of the 
evidence of record and, if any of the 
benefits sought on appeal remain denied, 
issue a Supplemental Statement of the 
Case in accord with 38 C.F.R. §§ 19.31 
and 19.38.


The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes), and the VBA 
Adjudication Procedure Manual, M21-1, Part IV, paragraphs 
8.44-8.45 and 38.02-38.03.




__________________________________________
JAMES A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision by the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2002).


